EXHIBIT 99.1 NOTICE TO READER The enclosed amends the Condensed Interim Consolidated Financial Statements of Exeter Resource Corporation for the three months ended March 31, 2012 and 2011 which were originally filed under SEDAR project number 01908466 (the “Interim Financial Statements”).The amendments were necessitated by a comment from the British Columbia Securities Commission. The amendment to the Interim Financial Statements consists of the following: ● providing required disclosure in the Interim Financial Statements as to the statement of changes in equity for the 3 month period ended March 31, 2011; and ● providing required disclosure in the notes to the Interim Financial Statements as to compliance with IAS 34. Other than the above referenced amendments, there are no other changes to the Interim Financial Statements. Condensed Interim Consolidated Financial Statements For the three months ended March 31, 2012 and 2011 (Expressed in Canadian Dollars) (Unaudited) 2 Exeter Resource Corporation Condensed Interim Consolidated Statements of Financial Position (Expressed in Thousands of Canadian Dollars, Except Share Data) (Unaudited) Assets March 31, 2012 December 31, 2011 Current Cash and cash equivalents (Note 3) $ $ Amounts receivable and prepaid expenses Due from related parties (Note 7) 93 Property and equipment $ $ Liabilities Current Accounts payable and accrued liabilities $ $ Due to related parties (Note 7) Shareholders’ Equity Share capital (Note 5) Contributed surplus Deficit ) ) Accumulated other comprehensive income (loss) 13 ) $ $ Contractual Obligations (Note 10) Approved by the Directors: “John Simmons” Director “Bryce Roxburgh” Director See accompanying notes to the condensed interim consolidated financial statements 3 Exeter Resource Corporation Condensed Interim Consolidated Statements of Loss and Comprehensive Loss (Expressed in Thousands of Canadian Dollars, Except Share Data) (Unaudited) For the three months ended March 31, Income Interest income $ $ Expenses Accounting and audit 18 42 Administration salaries and consulting (Note 6) Directors’ fees (Note 6) Foreign exchange loss (gain) (8 ) 9 General and administration (Note 6) Legal fees 20 63 Management fees (Note 6) Mineral property exploration expenditures (Notes 4 and 6) Shareholder communications Stock exchange listing and filing fees Net loss for the period $ $ Other comprehensive income for the period ) – Net loss and comprehensive loss for the period $ $ Basic loss per common share from net loss and comprehensive loss for the period $ ) $ ) Diluted loss per common share from net loss and comprehensive loss for the period $ ) $ ) Weighted average number of common shares outstanding See accompanying notes to the condensed interim consolidated financial statements 4 Exeter Resource Corporation Condensed Interim Consolidated Statements of Cash Flow (Expressed in Thousands of Canadian Dollars, Except Share Data) (Unaudited) For the three months ended March 31, Operating Activities Net loss for the period $ ) $ ) Non-cash items: Amortization 70 14 Share-based compensation (Note 6) ) ) Changes in non-cash working capital items: Amounts receivable and prepaid expenses 54 ) Due from related parties ) ) Due to related parties 53 17 Accounts payable and accrued liabilities Cash flows from the operating activities ) ) Financing Activities Issue of share capital for cash (Note 5) Cash flows from financing activities Investing Activities Acquisition of property and equipment ) Cash flows from investing activities ) Effect of foreign exchange rate change on cash – Net decrease in cash and cash equivalents ) ) Cash and cash equivalents – beginning of the period Cash and cash equivalents – end of the period $ $ See accompanying notes to the condensed interim consolidated financial statements 5 Exeter Resource Corporation Condensed Interim Consolidated Statements of Changes in Equity (Expressed in Thousands of Canadian Dollars, Except Share Data) (Unaudited) Issued Share Capital Number of Shares Amount Contributed Deficit Accumulated Other Comprehensive
